The opinion of the court was delivered by
Collamer, J.
If the justice of the peace had jurisdiction when he rendered the judgment, the county court had appellate jurisdiction of the cause, of which the subsequent events could not deprive them. The question then is, had the justice jurisdiction of the cause? If a court presume to act where ihe subject matter is hot within its jurisdiction, the court, and all acting under its authority, are, generally, trespassers. When such are the consequences, the law, defining the jurisdiction, should be simple and definite and obvious of determination, it must never be necessary to enter into the merits or try the case to determine the jurisdiction. By the statute of 1821, the justice may hear, try and determine, &c., “ when the debt or other matter in demand does not exc.eed one hundred dollars.” This, where the declaration was special or on the contract, as on a note, was simple and certain; easy of determination by inspection of the declaration and contract. If a note exceed one hundred dollars, and is sued before the county court, the jurisdiction of that court cannot be taken away by showing that money had been paid on the note which ought to have been indorsed, and which if indorsed, would have brought it within the jurisdiction of a justice of the peace. For had that same note been sued before a justice he could not have *343taken jurisdiction by inspection of the note, as the law intended ; but must have entered into trial of the merits of the payment in order to ascertain his jurisdiction. This was decided in a recent case in the county of Addison, (bank of Middlebury vs. Tucker.) The justice can never be compelled to enter into matters not apparent of the declaration and contract on which it is founded, and to judge of that matter at the peril of being a trespasser if he judge wrong.
The action of book account is not founded on contract. No contract is disclosed by the declaration which the justice can inspect. It is like general counts in assumpsit. This left doubt and uncertainty which was intended to be clearly settled by the statute of 1823 in relation to the action on book. That act provides that in such action the justice shall have jurisdiction only “. where the debit side of the plaintiff’s book shall not exceed one hundred dollars.” This is a clear, definite, certain rule, and by it every case may be certainly and instantly determined by an inspection of the standard given, as questions of jurisdiction ever should be. The justice is not to resort to matters not apparent of the book, resting in pais, and which may be of uncertain determination. It is out of the rule of law and improper for the defendant, to offer to show that the’plaintiff has not charged as high a price as was agreed, or has not charged all the articles sold or any other matter, out of the book, to enhance the debt or alter the jurisdiction; nor is it material whether such allegation be true or false, or whether it be conceded by the parties or not, It is setting up another and different rule from the statute. In this case the debit side of the plaintiff’s book, and all on which he insisted was $97,80, before the justice. Tne matter of interest was not apparent of the declaration or book, and therefore could not be considered by the justice in settling jurisdiction. The circumstance that the parties after-wards consented that a certain amount of interest should be reckoned in striking the final balance cannot alter the jurisdiction of the court, unless thereby the balance was made to exceed one hundred dollars, which was otherwise in this case. Had this .interest or any item of like or greater amount been charged before action, and then sued to the county court, the jurisdiction could not have been ousted by the defendant showing that such item ought not to have been charged. This shows that the rule given by the statute, the debit side of the plaintiff’s book, is the invariable rule, whether that book be right or wrong.
Judgment affirmed.